IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

THE STATE OF WASHINGTON,                        )       No. 78761-6-I

                      Respondent,               )       DIVISION ONE
                                                )
                v.                              )       UNPUBLISHED OPINION
                                                )
 MICHAEL ANTHONY WADE, JR.,                     )
                                                )
                Appellant.                      )
_________________________________               )       FILED: November 4, 2019

           HAZELRIGG-HERNANDEZ, J.   —   Michael Anthony Wade, Jr. seeks remand for

 resentencing, alleging that the superior court erred in determining that RCW

 9.94A.589(1)(c) governed the calculation of his offender score and therefore the

 same criminal conduct analysis in subsection (1)(a) was inapplicable. Because

 the plain language of the statute supports the superior court’s interpretation, we

 affirm.


                                         FACTS

           Michael A. Wade, Jr. (Wade) and three co-defendants were charged with

 crimes related to three burglaries that took place on October 9, 2012. The charges

 against Wade included six counts of theft of a firearm and one count of unlawful

 possession of a firearm in the first degree. Following a bench trial, he was found

 guilty on all counts. The court imposed low-end standard range sentences on all
No. 78761-6-1/2

counts but ordered that the sentences for each of the firearm-related convictions

run consecutively for a total of 549 months confinement.

       On appeal, Wade argued for the first time that the trial court erred in failing

to treat his six theft of a firearm convictions as the same criminal conduct for

purposes of calculating his offender score. We found that Wade had waived this

argument by failing to raise it at sentencing and affirmed.

       Wade then filed a personal restraint petition arguing that his trial counsel

was ineffective for failing to argue the same criminal conduct issue and failing to

request an exceptional sentence below the standard range. The State conceded

that Wade was entitled to resentencing under State v. McFarland, 189 Wash. 2d 47,

399 P.3d 1106 (2017), because the trial court clearly expressed on the record that

it did not believe it had discretion to depart from the standard sentencing range.

We accepted the concession and remanded for resentencing. The State also

argued that the trial court erred in failing to impose a sentence for count 10 under

the rationale that counts 3 and 10 constituted the same criminal conduct. We

agreed with the State and directed the court to impose a sentence for count 10 on

remand.

      At resentencing, Wade argued that the six theft of a firearm convictions

encompassed the same criminal conduct or, in the alternative, that the court should

impose an exceptional downward sentence because the presumptive sentence

was clearly excessive.    The State argued that the analysis for same criminal

conduct laid out in RCW 9.94A.589(1)(a) was inapplicable because the firearm

offenses fell under the sentencing scheme in RCW 9.94A.589(1)(c). However, the



                                        -2-
No. 78761-6-1/3

State agreed that a downward departure from the standard sentence was

warranted.

        In its oral ruling, the court explained that it agreed with the State’s

interpretation of RCW 9.94A.589:

               “[Wade’s argument] is that this conduct constitutes same
       criminal conduct and therefore, it should be under the first section of
       the statute 9.9A.589(1)(a) and should be sentenced concurrently.
               I disagree with that analysis, because as I indicated in my
       questioning, there’s a specific statute under Subsection 1(c) which
       states without any ambiguity that the offender shall serve
       consecutive sentences for each conviction of the felony crime listed
       in Subsection 1(c) and for which firearm is unlawfully possessed. The
       legislature is presumed to know what they’re doing, and my job is to
       interpret and follow the law. I do not believe that that statute is
       ambiguous at all.”

The resentencing court imposed low-end standard sentences for all of the

convictions but ruled that some of the sentences would run concurrently, rather

than consecutively, for a total of 241 months confinement. The written findings of

fact and conclusions of law reflected the court’s finding that the presumptive range

was clearly excessive, which justified the imposition of an exceptional sentence

below the standard range.


                                   DISCUSSION

       Wade contends that the resentencing court erred in concluding that the

same criminal conduct analysis was inapplicable and in failing to treat his six

convictions for theft of a firearm as one crime for purposes of sentencing. The

State argues that the court properly interpreted RCW 9.94A.589 when it applied

subsection (1)(c), rather than subsection (1)(a), to Wade’s offender score

calculation.


                                        -3-
No. 78761-6-1/4

       When interpreting the provisions of a statute, our objective is to ascertain

and carry out the legislature’s intent in enacting the statute. DeID’t of Ecology v.

Camrbell & Gwinn, L.L.C., 146 Wash. 2d 1, 9,43 P.3d 4(2002). If the meaning of a

statute is plain on its face, we will “give effect to that plain meaning as an

expression of legislative intent.” j~ at 9—10. To determine the plain meaning of a

statute, we consider “the text of the provision in question, the context of the statute

in which the provision is found, related provisions, amendments to the provision,

and the statutory scheme as a whole.” Columbia Riverkeeper v. Port of Vancouver

USA, 188 Wn.2d 421,432,395 P.3d 1031 (2017). We review the interpretation of

a statute de novo as a question of law. State v. Dreewes, 192 Wash. 2d 812, 819,

432 P.3d 795 (2019).

       Generally, when a person is convicted of multiple current offenses, the

sentencing court will calculate the appropriate offender score by “using all other

current and prior convictions as if they were prior convictions for the purpose of the

offender score.” RCW 9.94A.589(1)(a). If the court determines that two or more of

the current offenses encompass the same criminal conduct, the convictions will be

counted as one crime for the purpose of the offender score calculation. ki.

Sentences under this general rule presumptively run concurrently. Id.

       The statute provides an exception to the general rule for certain firearm

related offenses. RCW 9.94A.589(1)(a),    (C).   This exception applies when a person

is convicted of unlawful possession of a firearm as well as felony theft of a firearm

and/or possession of a stolen firearm. RCW 9.94A.589(1)(c). In this instance, the

standard sentence range for each of those current offenses is determined using



                                         -4-
No. 78761-6-1/5

the general method for multiple current offenses, except that the other current

firearm offenses are not treated as prior convictions. k1. The sentences for each

of the firearm offenses run consecutively. Id.

       Wade contends that the ‘same criminal conduct” provision is an exception

to each of the subsections of RCW 9.94A.589(1), including the subsection

concerning the firearm-related offenses. The structure of the statute does not

support this interpretation. Subsection (1)(a) begins:

       Except as provided in (b), (c), or (d) of this subsection, whenever a
       person is to be sentenced for two or more current offenses, the
       sentence range for each current offense shall be determined by
       using all other current and prior convictions as if they were prior
       convictions for the purpose of the offender score: PROVIDED, [t]hat
       if the court enters a finding that some or all of the current offenses
       encompass the same criminal conduct then those current offenses
       shall be counted as one crime.

RCW 9.94A.589(1)(a). Subsection (1)(a) details the general rule, which includes

the same criminal conduct provision. Subsection (1)(c), governing certain firearm-

related offenses, is an exception to that general rule in its entirety.

       Wade also argues that the phrasing of the same criminal conduct provision

precludes a trial court from imposing multiple sentences for multiple convictions

encompassing the same criminal conduct because they are considered to be “one

crime.” This is not an accurate reading of the statute. Convictions stemming from

the same criminal conduct are “counted as one crime” only for the purpose of

determining the offender score.        Although the sentences for these crimes

presumptively run concurrently, separate sentences are imposed for each

conviction.   We made this clear in our decision on Wade’s personal restraint

petition when we remanded for imposition of a sentence on count 10, even though


                                         -5-
No. 78761-6-116

the trial court had found count 10 to encompass the same criminal conduct as

count 3. In re Pers. Restraint of Wade, No. 76257-5-I, slip op. at 4 (Wash. Ct. App.

Feb. 20, 2018) (unpublished), http://www.courts.wa.gov/opinions/pdf/762575.pdf

(“The State notes, correctly, that a determination that two crimes constitute the

same criminal conduct affects only scoring of the offenses, but does not preclude

imposition of a sentence.”).

       The resentencing court did not err in concluding that the exception for

firearm-related offenses to the general rule governing offender score calculation

applied in this case and that the same criminal conduct analysis was inapplicable.

The statute is not ambiguous in this regard, and its plain language supports the

superior court’s interpretation.

       Affirmed.



                                                                    41J

WE CONCUR:                                              7       /   7   F




   /~11/1                                               I
  _______________                                   /       -   -




                                       -6-